   8:19-cr-00067-LSC-SMB Doc # 85 Filed: 06/23/20 Page 1 of 2 - Page ID # 242



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:19CR67

        vs.                                           FINAL ORDER OF FORFEITURE

 ADELA SABINO PEREZ,

                      Defendant.



       This matter is before the Court on the Government’s Motion for Final Order of

Forfeiture (ECF No. 81). The Court has reviewed the record and finds as follows:

       1.     On March 18, 2020, the Court entered a Preliminary Order of Forfeiture

(ECF No. 73), under 21 U.S.C. §§ 841, 846, and 853 based upon the defendant=s plea of

guilty to Count I and the Forfeiture Allegation of the Indictment. Under the Preliminary

Order of Forfeiture, defendant=s interest in the $4,061.00 U.S. currency was forfeited to

the United States.

       2.     The United States posted a Notice of Criminal Forfeiture on an official

internet government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days,

beginning on March 20, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. The United States

filed a Declaration of Publication on May19, 2020. ECF No. 80.

       3.     The United States has advised the Court that no party has filed a Petition.

From a review of the Court file, the Court finds no Petitions have been filed.

       4.     The Motion for Final Order of Forfeiture will be granted.
  8:19-cr-00067-LSC-SMB Doc # 85 Filed: 06/23/20 Page 2 of 2 - Page ID # 243



       Accordingly,

       IT IS ORDERED:

       A. The Motion for Final Order of Forfeiture, ECF No. 81, is granted.

       B. All right, title and interest in and to the $4,061.00 U.S. currency held by any

person or entity is hereby forever barred and foreclosed.

       C.   The $4,061.00 U.S. currency is hereby forfeited to the United States of

America.

       D. The United States is directed to dispose of the currency in accordance with

law.



       Dated this 23rd day of June, 2020.

                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                            2
